Exhibit 10.1 Date 12 August 2010 GENCO SHIPPING & TRADING LIMITED as Borrower - and - THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 as Lenders - and - THE COMPANIES listed in Schedule 2 as Guarantors on a joint and several basis - and - CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK as Agent and Security Trustee LOAN AGREEMENT in a total amount of up to US$100,000,000 to finance five 35,000 (approximately) DWT Bulk Carriers ORRICK, HERRINGTON & SUTCLIFFE (EUROPE) LLP 107 CHEAPSIDE LONDON EC2V 6DN TEL +44 (0)20 7862 4600 FAX +44 (0)20 7862 4800 INDEX Clause Page 1
